Exhibit 10

EXECUTION COPY

AMENDMENT NO. 1

Dated as of March 14, 2006

to

CREDIT AGREEMENT

Dated as of December 14, 2005

THIS AMENDMENT NO. 1 (“Amendment”) is made as of March 14, 2006 by and among
H.B. Fuller Company (the “Company”), the financial institutions listed on the
signature pages hereof (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent (the “Agent”), under that certain Credit
Agreement dated as of December 14, 2005 by and among the Company, the Lenders
and the Agent (the “Credit Agreement”). Defined terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.

WHEREAS, the Company, the Lenders party hereto and the Agent have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto and the Agent have agreed to the following amendments to
the Credit Agreement.

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
as follows:

(a) The first sentence of Section 2.20 of the Credit Agreement is amended and
restated in its entirety to read as follows: “At any time, but not more than
four (4) times during the term of this Agreement, the Company may request that
the Aggregate Commitment be increased; provided that (i) the Aggregate
Commitment shall at no time exceed $375,000,000 and (ii) such request shall be
in a minimum amount of $25,000,000.”.

(b) The Commitments of the Lenders are amended as set forth on Annex I hereto.
Any new lender signatory hereto which was not party to the Credit Agreement
prior to the date hereof shall be deemed to be a Lender for all purposes under
the Credit Agreement. The Company hereby agrees to compensate each Lender for
any and all losses, expenses and liabilities incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loans and the
reallocation described in Section 2(a) below, in each case on the terms and in
the manner set forth in Section 2.16 of the Credit Agreement.



--------------------------------------------------------------------------------

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Agent and the Lenders shall have
administered the reallocation of the aggregate Revolving Credit Exposures among
the Lenders such that after giving effect to the reallocations of the
Commitments, each Lender’s Applicable Percentage of the aggregate Revolving
Credit Exposures is equal to such Lender’s Applicable Percentage of the
Aggregate Commitment and (b) the Agent shall have received (i) counterparts of
this Amendment duly executed by the Company, the Required Lenders (including
each Lender increasing its Commitment pursuant to Section 1(b) above) and the
Agent and the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors, (ii) such other instruments and documents as are
reasonably requested by the Agent, (iii) from the Company for the ratable
account of each Lender (including any new Lender) which is increasing its
Commitment pursuant hereto, an upfront fee in the amount of 0.075% of such
Lender’s incremental portion of its increased Commitment and (iv) from the
Company payment and/or reimbursement of the Agent’s and its affiliates’ fees and
reasonable out-of-pocket expenses (including reasonable legal fees and expenses)
in connection with this Amendment.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Article III of the Credit Agreement, as amended hereby,
are true and correct, except for representations and warranties made with
reference solely to an earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of Section 1 hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

H.B. FULLER COMPANY,

    as the Company

By:

 

/s/ Cheryl A. Reinitz

Name:

 

Cheryl A. Reinitz

Title:

 

Vice President, Treasurer

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

    as Administrative Agent, as the Swingline Lender,

    as the Issuing Bank and as a Lender

By:

 

/s/ Michael B. Kelly

Name:

 

Michael B. Kelly

Title:

 

Vice President

CITIBANK, N.A.,

    as Syndication Agent and as a Lender

By:

 

/s/ James N. Simpson

Name:

 

James N. Simpson

Title:

 

Vice President

Signature Page to Amendment No. 1

H.B. Fuller Company

Credit Agreement dated as of December 14, 2005



--------------------------------------------------------------------------------

ABN AMRO BANK, N.V.,
individually as a Lender and as
Co-Documentation Agent

By:  

/s/ Alexander M. Blodi

Name:   Alexander M. Blodi Title:   Managing Director By:  

/s/ Luc Perrot

Name:   Luc Perrot Title:   Vice-President

BANK OF TOKYO-MITSUBISHI, LTD.,
individually as a Lender and as
Co-Documentation Agent

By:  

/s/ Tsuguyuki Umene

Name:   Tsuguyuki Umene Title:   Deputy General Manager

BANK OF AMERICA, N.A.,
individually as a Lender and as
Co-Documentation Agent

By:  

/s/ David P. Meehan

Name:   David P. Meehan Title:   Vice President

Signature Page to Amendment No. 1

H.B. Fuller Company

Credit Agreement dated as of December 14, 2005



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,     individually as a Lender By:  

/s/ Karen Weathers

Name:   Karen Weathers Title:   Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION,     individually as a Lender By:  

/s/ Jacqueline Ryan

Name:   Jacqueline Ryan Title:   Vice President
WELLS FARGO BANK, NATIONALASSOCIATION,     individually as a Lender By:  

/s/ Edward B. Hanson

Name:   Edward B. Hanson Title:   Assistant Vice President THE NORTHERN TRUST
COMPANY,     individually as a Lender By:  

/s/ John C. Canty

Name:   John C. Canty Title:   Vice President KEYBANK NATIONAL ASSOCIATION,
    individually as a Lender By:  

/s/ Mary K. Young

Name:   Mary K. Young Title:   Vice President

Signature Page to Amendment No. 1

H.B. Fuller Company

Credit Agreement dated as of December 14, 2005



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION,     individually as a Lender By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title:   Senior Vice President NATIONAL CITY BANK OF
THE MIDWEST,     individually as a Lender By:  

/s/ Derek R. Cook

Name:   Derek R. Cook Title:   Vice President

Signature Page to Amendment No. 1

H.B. Fuller Company

Credit Agreement dated as of December 14, 2005



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of December 14, 2005 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among H.B. Fuller Company (the “Company”),
the financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, National Association, in its individual capacity as a
Lender and in its capacity as contractual representative (the “Agent”), which
Amendment No. 1 is dated as of March 14, 2006 (the “Amendment”). Capitalized
terms used in this Consent and Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement. Without in any way
establishing a course of dealing by the Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Subsidiary Guaranty and any other Loan Document executed by it and
acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated: March 14, 2006

 

SPECIALTY CONSTRUCTION BRANDS, INC. By:  

/s/ Cheryl A. Reinitz

Name:   Cheryl A. Reinitz Title:   Treasurer



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

 

LENDER

   COMMITMENT

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

   $ 32,000,000

CITIBANK, N.A.

   $ 32,000,000

ABN AMRO BANK N.V.

   $ 25,000,000

BANK OF TOKYO-MITSUBISHI, LTD.

   $ 25,000,000

BANK OF AMERICA, N.A.

   $ 25,000,000

U.S. BANK NATIONAL ASSOCIATION

   $ 24,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 24,000,000

THE NORTHERN TRUST COMPANY

   $ 18,000,000

KEYBANK NATIONAL ASSOCIATION

   $ 15,000,000

PNC BANK, NATIONAL ASSOCIATION

   $ 15,000,000

NATIONAL CITY BANK OF THE MIDWEST

   $ 15,000,000

AGGREGATE COMMITMENT

   $ 250,000,000